PER CURIAM.
We find there is competent substantial evidence to support the deputy commissioner’s order denying the appellant’s claim for attendant care and therefore affirm. Silver Springs Sportswear v. Martin, 389 So.2d 702 (Fla. 1st DCA 1980).
On cross appeal, the employer and carrier attack the deputy’s order with respect to his findings regarding the claim for a swimming pool. Inasmuch as the order contemplates a further hearing on the swimming pool claim before adjudication thereof, such issue is not ripe for determination. We may, therefore, not consider the swimming pool issue until and unless an appeal is taken from a final order thereon.
AFFIRMED.
BOOTH, C.J., and NIMMONS and ZEH-MER, JJ., concur.